Citation Nr: 1219503	
Decision Date: 06/04/12    Archive Date: 06/13/12

DOCKET NO.  10-03 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbosacral spine.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont, which denied the benefit sought on appeal.

The Veteran testified at a hearing before the undersigned Acting Veterans Law Judge in May 2010.  A transcript of that hearing is of record.

In April 2011, the Board remanded the Veteran's appeal to the RO via the Appeals Management Center (AMC), in Washington, D.C., for further development.  For the reasons discussed below, the appeal is again REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the further delay, it is necessary to pursue additional development to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In its April 2011 remand of this appeal, the Board directed that all post-service private and VA outpatient treatment records pertaining to the Veteran's claimed disability be identified and requested.  In a May 2011 statement, the Veteran indicated that he had received treatment from St. John Hospital and Medical Center (St. John H&MC), and from VA.  He additionally provided release forms (VA Form 21-4142) to obtain copies of treatment records from the Detroit VA Medical Center (VAMC) and from St. John H&MC.  

Notably, on the release form identifying treatment received at St. John H&MC, the Veteran indicated that he received treatment for lower back pain beginning in May 2003, then again in May 2007, and finally, again in July 2008.  However,  the Board notes that in a June 2011 letter requesting copies of the Veteran's treatment records from St. John H&MC, the AMC indicated that it was only requesting copies of all treatment records pertaining to low back pain dated from May 2007 forward.  No request was made for records dated back to May 2003 as identified by the Veteran.  Pursuant to the duty to assist, reasonable efforts must be made to obtain these records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary release forms, make arrangements to obtain a complete copy of the Veteran's treatment records from St. John Hospital and Medical Center, dated between 2003 and May 2007.  Any response received should be documented in the Veteran's claims file.  If any requested records are unavailable, this should be so noted in the claims file.

2.  Thereafter, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return this issue to the Board for further appellate review.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

